DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for determining a white plume control line of smoke after wet desulphurization, comprising the following steps of: Step 1, drawing a saturated air enthalpy humidity curve or an equivalent curve; Step 2, obtaining temperature and relative humidity change data of located cities or regions along with the time at the frequency of at least one datum every day, wherein the sum of data collected every day is p, the data collection day number is m, and the sum of collected data is m*p; Step 3, drawing the data obtained in the Step 2 in the saturated air enthalpy humidity curve obtained in the Step 1, and correspondingly obtaining corresponding meteorological points; Step 4, drawing tangent lines on the saturated air enthalpy humidity curve by using the meteorological points obtained in the Step 3; Step 5, ranking the slope of each tangent line obtained in the Step 4 in an increasing order, wherein the serial numbers are sequentially 0, 1, 2,..., m*p-1, wherein the serial number of the magnitude of any one slope is defined to be n, and n is greater than or equal to 0 but smaller than or equal to m*p-1; and Step 6, determining a control line according to the slopes obtained in the Step 5; wherein according to (m*p-n)/(m*p)*100, control lines with different values can be obtained; the tangent line with the smallest slope is the strictest white plume control line, the de-pluming day number control region corresponding to the state is a 100% white- plume-free day number control region, and the corresponding tangent line is the 100% white- plume-free day number control line.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “determining a white plume control line”, “ranking the slope”, and “determining a control line” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “obtaining temperature and relative humidity change data” are treated as belonging to mental process grouping. It could also be argue that “drawing a curve” is a representation of a mathematical relationship (a curve necessarily represents a relationship between the data of each axis) which is also an abstract concept, or that drawing a curve is well-understood, routine, and conventional.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
⦁	In Claim 1: Obtaining temperature and relative humidity change data
The additional element in Claim 1 of “obtaining temperature and relative humidity change data” is not qualified for a meaningful limitation because it is only generally represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  It is worth it to mention that it could also be argued that the drawing steps of Claim 1 are a representation of a mathematical relationship (a curve necessarily represents a relationship between the data of each axis) which is also an abstract concept, or that drawing a curve is well-understood, routine, and conventional.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-11 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.
	      Examiner’s Note
Claim 1 would be allowable if written overcome the 101 rejection set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, Wang et al (CN 108930971A, 2018-12-04) teaches a method for determining a white plume control line of smoke after wet desulphurization (abstract), comprising the following steps of: Step 1, drawing a saturated air enthalpy humidity curve or an equivalent curve (Fig. 3). Wang along with all other references fail to teach Step 2, obtaining temperature and relative humidity change data of located cities or regions along with the time at the frequency of at least one datum every day, wherein the sum of data collected every day is p, the data collection day number is m, and the sum of collected data is m*p; Step 3, drawing the data obtained in the Step 2 in the saturated air enthalpy humidity curve obtained in the Step 1, and correspondingly obtaining corresponding meteorological points; Step 4, drawing tangent lines on the saturated air enthalpy humidity curve by using the meteorological points obtained in the Step 3; Step 5, ranking the slope of each tangent line obtained in the Step 4 in an increasing order, wherein the serial numbers are sequentially 0, 1, 2,..., m*p-1, wherein the serial number of the magnitude of any one slope is defined to be n, and n is greater than or equal to 0 but smaller than or equal to m*p-1; and Step 6, determining a control line according to the slopes obtained in the Step 5; wherein according to (m*p-n)/(m*p)*100, control lines with different values can be obtained; the tangent line with the smallest slope is the strictest white plume control line, the de-pluming day number control region corresponding to the state is a 100% white- -3-New U.S. Patent Application plume-free day number control region, and the corresponding tangent line is the 100% white- plume-free day number control line. 
	It is for this reason that Claim 1 and its dependencies would be allowed. 

Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	Luan (One For Afterheat Using Desulphurization Slurry For Removing Chimney Cap System And Technique For White Smoke, 2018-09-28) teaches a kind of afterheat using desulphurization slurry eliminating the chimney cap system and technique for white smoke, comprising a desulfurizing tower, an air heater, a high temperature air pre-heater and low temperature air preheater; Liu et al. (Smoke Gas Purification And Smoke Plume Control Method And Device, 2017-11-14) teaches a smoke gas purification and smoke plume control method and device, deeply purifying the smoke gas, and realizing the treatment of white smoke plume; Min et al. (Electricity Demand Index (EDI) Forecasting System With Respect To Weather Condition Change, 2016-06-28) teaches  a guideline for properly reflecting an effect of weather condition changes in an electricity demand forecast by providing an electricity demand index to the current system which predicts an electricity demand by using a single weather information nationwide which calculates a weighted-average of the highest/lowest temperatures of eight cities considering the power consumption and the populations when forecasting the electricity demand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863